Notice of Allowability
Claims 1-20 are allowed.
The following is a statement on the Examiner’s reasons for allowance:

Regarding Claim 1, Zou (Figs. 2, 3A), US 2019/0073955, teaches a system, comprising:
-an electronic display panel comprising a plurality of pixels configured to depict frames of image data (e.g., OLED panel comprising of pixels; par. 0003); and
-display driver circuitry (e.g., Circuitry that applies voltage to scan lines, data line, and emission line, not shown in Fig. 2) configured to, for a first frame of image data representing first image content:
-modify a gate-to-source voltage of a transistor of a first pixel of the plurality of pixels to a first gate-to-source voltage (e.g., During gate-to-source voltage adjustment stage T12, the gate voltage Vg of DTFT becomes Vi1 - (Vgh - Vgl); par. 0080.  Because Vg is applied to the gate of DTFT, the gate-to-source voltage of DTFT is also necessarily modified.  This modified voltage is considered “content-dependent” since this limitation is not further defined in the claims.);
-after modifying the gate-to-source voltage to the first gate-to-source voltage, program the first pixel by modifying the gate-to-source voltage to a gate-to-source programming voltage based on image data associated with the first pixel from the first frame of the image data, wherein the gate-to-source programming voltage differs from the first gate-to-source voltage (e.g., In threshold compensation stage T13, the voltage at node NET3 is charged by the data signal; par. 0082.  As a result, gate voltage Vg becomes equal to Vdata + Vth.  Because Vg is applied to the gate of DTFT, the gate-to-source voltage of DTFT must necessarily be further modified.  This modified voltage is considered a “gate-to-source programming voltage” that is dependent on Vdata.); and
-cause the plurality of pixels to emit light to display the first image content after modifying the gate-to-source voltage to the gate-to-source programming voltage (e.g., In stage T14, light is emitted through the light-emitting component; par. 0086).

However, neither Zou, nor the remaining prior art, either alone or in combination, teaches “wherein the first gate-to-source voltage is content dependent.”  In other words, the gate-to-source voltage of a first pixel in Applicant’s invention changes depending on the image content.  

Claims 2-10 are allowed because they depend on claim 1. 

Regarding Claims 11 and 15, the reasons for allowance were stated in the previous Office Action and will not be repeated herein.  Claims 12-14 and 16-20 are allowed because they depend on claims 11 and 15, respectively. 

					       Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 28, 2021